DETAILED ACTION
                                          Response to Amendment
-	The reply filed on 07/29/22, has been entered. Claims 1, 8 and 15 are amended. Claims 7 and 14 are cancelled. Claims 1-6, 8-13, and 15-20 pending in the application.
-	 Specification objections are withdrawn in light of amendments/remarks. 
- 	The rejection of claims under 35 U.S.C. § 102(a) and 103(a) is withdrawn in view of applicant's amendments.
                                         Allowable Subject Matter 
1.	Claims 1-6, 8-13, and 15-20 are allowed. The following is an Examiner's statement of reasons for allowance: 
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “determining parity data of the codeword; generating additional parity bits based on one or more bits of the parity data of the codeword, wherein the additional parity bits are associated with a usage characteristic indicative of at least one of an operating parameter, an operating lifetime, or an operating condition of the memory sub-system; and generating host data by decoding the codeword using the additional parity bits”. Consequently, claim 1 is allowed over the prior arts. 
            Independent claims 8 and 15 include similar limitations of independent claim 1, therefore is allowed for similar reasons. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.		
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112